UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21962 Epiphany Funds (Exact name of registrant as specified in charter) 2214 Michigan Avenue Arlington, TX76013 (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code:877.334.1283 Date of fiscal year end:10/31/2009 Date of reporting period: 07/31/2009 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: EPIPHANY FUNDS EPIPHANY FAITH AND FAMILY VALUES 100 FUND SCHEDULE OF INVESTMENTS July 31, 2009 (Unaudited) Shares Value COMMON STOCK - (95.26%) AEROSPACE & DEFENSE - (2.85%) Northrop Grumman Corp. $ United Technologies Corp. AUTO MANUFACTURERS - (1.59%) PACCAR, Inc. BANKS - (3.72%) Bank of New York Mellon Corp. BB&T Corp. CHEMICALS - (1.40%) Monsanto Co. COMMERCIAL SERVICES - (3.25%) Paychex, Inc. Western Union Co. COMPUTERS - (5.05%) Apple, Inc. * Computer Sciences Corp. * Hewlett-Packard Co. COSMETICS & TOILETRIES - (3.69%) Avon Products, Inc. Colgate-Palmolive Co. FOOD & BEVERAGE - (10.27%) Coca-Cola Co. General Mills, Inc. H.J. Heinz Co. Hormel Foods Corp. Kellogg Co. Kraft Foods, Inc. Class A Sysco Corp. HEALTHCARE PRODUCTS & SERVICES - (7.33%) Baxter International, Inc. Covidien Plc Medtronic, Inc. St Jude Medical, Inc. * Zimmer Holdings, Inc. * INSURANCE - (4.85%) Aflac, Inc. Allstate Corp. MetLife, Inc. EPIPHANY FUNDS EPIPHANY FAITH AND FAMILY VALUES 100 FUND SCHEDULE OF INVESTMENTS July 31, 2009 (Unaudited) Shares Value COMMON STOCK - (95.26%) Continued IRON & STEEL - (1.95%) Nucor Corp. $ MACHINERY - (4.23%) Caterpillar, Inc. Deere & Co. MISCELLANEOUS MANUFACTURING - (4.66%) 3M Co. Illinois Tool Works, Inc. Teleflex, Inc. MULTIMEDIA - (1.80%) McGraw-Hill Cos., Inc. OIL & GAS - (11.33%) Apache Corp. Devon Energy Corp. EOG Resources, Inc. Schlumberger Ltd. Transocean Ltd. * XTO Energy, Inc. PACKAGING & CONTAINERS - (0.80%) Packaging Corp. of America PHARMACEUTICALS - (1.75%) Abbott Laboratories RETAIL - (9.39%) Costco Wholesale Corp. CVS Caremark Corp. Lowe's Cos., Inc. TJX Cos., Inc. Yum! Brands, Inc. SAVINGS & LOANS - (1.55%) Hudson City Bancorp, Inc. SEMICONDUCTORS - (7.96%) Analog Devices, Inc. Applied Materials, Inc. Linear Technology Corp. Texas Instruments, Inc. EPIPHANY FUNDS EPIPHANY FAITH AND FAMILY VALUES 100 FUND SCHEDULE OF INVESTMENTS July 31, 2009 (Unaudited) Shares Value COMMON STOCK - (95.26%) Continued TELECOMMUNICATIONS - (2.75%) CenturyTel, Inc. $ Corning, Inc. Qualcomm, Inc. TOOLS - (0.97%) Lincoln Electric Holdings, Inc. UTILITIES - (2.12%) Exelon Corp. Public Service Enterprise Group, Inc. TOTAL COMMON STOCK (Cost $2,469,796) SHORT-TERM INVESTMENTS - (2.89%) Fidelity Institutional Money Market Fund - Class I, 0.58% **(Cost $69,224) TOTAL INVESTMENTS (Cost $2,539,020) - 98.15% $ OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 1.85% NET ASSETS - 100% $ * Non-Income producing security. ** Rate shown represents the rate at July 31, 2009, is subject to change and resets daily. The accompanying notes are an integral part of this schedule of investments. EPIPHANY FUNDS EPIPHANY FAITH AND FAMILY VALUES 100 FUND NOTES TO SCHEDULE OF INVESTMENTS July 31, 2009 (Unaudited) Investment Valuation—The net asset value per share of the Fund is determined as of the close of regular trading on the New York Stock Exchange (normally 4:00 p.m., Eastern Time) on each day when the New York Stock Exchange is open for trading.Assets for which market quotations are available are valued as follows: (a) securities that are traded on any stock exchange are generally valued at the last quoted sale price, or, if there were no sales on that day, at its last reported bid price; (b) securities traded on the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price; (c) fixed income securities generally are valued by using market quotations but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices accurately reflect the fair market value of such securities; (d) short-term investments in fixed income securities with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board of Trustees of the Trust (the “Board”) has determined represents fair value.When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current market value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board.At July 31, 2009, no securities were valued by the Adviser. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above.No single standard exists for determining fair value controls, since fair value depends upon the circumstances of each individual case.As a general principle, the current fair value of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale.Methods which are in accord with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. The Fund adopted Statement on Financial Accounting Standards No. 157 “Fair Value Measurements” (“SFAS 157”) on November 1, 2008.In accordance with SFAS 157, fair value is defined as the price that would be received by the Fund upon selling an asset or paid by the Fund to transfer a liability in an orderly transaction between market participants at the measurement date.In the absence of a principal market for the asset or liability, the assumption is that the transaction occurs on the most advantageous market for the asset or liability. SFAS 157 established a three-tier fair value hierarchy that prioritizes the assumptions, also known as “inputs,” to valuation techniques used by market participants to measure fair value.The term “inputs” refers broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value (such as a pricing model) and/or the risk inherent in the inputs to the valuation technique.Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances.The valuation techniques used to measure fair value should maximize the use of observable inputs and minimize the use of unobservable inputs.The three-level hierarchy of inputs is summarized in three levels with the highest priority given to Level 1 and the lowest priority given to Level 3. SFAS 157—Summary of Fair Value Exposure at July 31, 2009 Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities.
